DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jason C. Martone on 02/08/2021.
           Claims 8 and 18 are cancelled.
 	In claim 9, line 1, replace word "claim 8” with --claim 1--.
           In claim 19, line 1, replace word "claim 18” with --claim 10--.

The application has been amended as follows: 
3.       (Currently Amended).
           Claim 1. A connector assembly comprising:  5a first connector comprising a long-side portion at which a plurality of signal terminals is located and a first short-side portion at which a power source voltage terminal is located; and a printed circuit board comprising a plurality of signal printed lines connected to the plurality of signal terminals and a power source voltage printed line connected to the 10 power source voltage terminal, the first connector being arranged on the printed circuit board, further comprising a second connector insertable into a combining opening of the first connector to be coupled with the first 25connector.

 	Claim 10. A display device comprising: a first connector comprising a long-side portion at which a plurality of signal terminals is located and a first short-side portion at which a power source voltage terminal to receive an emission power source voltage is located; a printed circuit board comprising a plurality of signal printed lines connected to 10 the plurality of signal terminals and a power source voltage printed line connected to the power source voltage terminal, the first connector being arranged on the printed circuit board; a display panel comprising an organic light-emitting diode to emit a light by the emission power source voltage; and  1a data driving circuit film connecting the printed circuit board and the display panel and transferring the emission power source voltage to the display panel, further comprising a second connector 1 insertable into a combining opening of the first connector to be coupled with the first connector.

Allowable Subject Matter
4.         Claims 1-7, 9-17 and 19 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ” A connector assembly comprising:  5a first connector comprising a long-side portion at which a 25A display device comprising: a first connector comprising a long-side portion at which a plurality of signal terminals is located and a first short-side portion at which a power source voltage terminal to receive an emission power source voltage is located; a printed circuit board comprising a plurality of signal printed lines connected to 10 the plurality of signal terminals and a power source voltage printed line connected to the power source voltage terminal, the first connector being arranged on the printed circuit board; a display panel comprising an organic light-emitting diode to emit a light by the emission power source voltage; and  15 a data driving circuit film connecting the printed circuit board and the display panel and transferring the emission power source voltage to the display panel, further comprising a second connector 1 insertable into a combining opening of the first connector to be coupled with the first connector” as recited claim 10.
           Claims 2-7,  9, 11-17 and 19 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 10.

Relevant Arts

           B) Sunaga et al. (US 2015/0076570 A1) teaches There is provided a semiconductor module and a method for manufacturing the same which make it possible to join the electrode of the bare-chip transistor and the wiring pattern on the substrate by solder mounting operation, in the same process of solder mounting operation for mounting the bare-chip transistor or other surface mounting devices on the wiring patterns on the substrate. A semiconductor module includes: a plurality of wiring patterns formed on an insulating layer; a bare-chip transistor mounted on one wiring pattern out of the plurality of wiring patterns via a solder; and a copper connector constituted of a copper plate for jointing an electrode formed on a top surface of the bare-chip transistor and another wiring pattern out of the plurality of wiring patterns via a solder.
Conclusion
7.         Any inquiry concerning this communication or earlier communications from the /ANDARGIE M AYCHILLHUM/
           Primary Examiner, Art Unit 2847examiner should be directed to ANDARGIE M. AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on (Mon-Fri from 8:30-5:00).
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848